Citation Nr: 0420179	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability including osteoarthritis.

2.  Entitlement to service connection for a right knee 
disability including osteoarthritis.

3.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, who served in combat, contends that his 
diagnosed bilateral knee osteoarthritis resulted from his 
repeated helicopter and airplane jumps performed during 
military service.  In an August 2002 opinion, a private 
physician indicated that such trauma could result in 
bilateral knee pain.  The Board notes that in a May 2002 
private medical report, it was reported that the veteran 
suffered several orthopedic injuries as a result of his past 
occupation in the rodeo.  The veteran has not submitted 
medical documentation regarding these past injuries.  
Further, the veteran has not undergone VA orthopedic 
examination.  

In February 2004, the RO received a statement from the 
veteran's spouse regarding the veteran's PTSD symptoms.  A 
waiver of consideration by the RO did not accompany these 
statements.  These statements are relevant to his claim 
regarding increased compensation for his service connected 
PTSD.  The RO has not had an opportunity to review this 
evidence and to issue a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 20.1304(c).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his bilateral knee 
disability.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including any 
private medical records regarding past 
orthopedic injuries.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining whether there is a connection 
between the veteran's bilateral knee 
disability and disease or injury during 
his military service.  Any necessary 
tests and studies should be performed.  
The examiner should conduct a complete 
review of the veteran's history and 
comment on the significance of the 
veteran's past rodeo injuries.  The 
examiner should provide an opinion, with 
rationale, as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
knee disability is the result of disease 
or injury during service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
additional evidence submitted to the 
Board.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, which should include 
a discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




